DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/2019 and 2/8/2021 were considered by the examiner.
Drawings
The drawings were received on 8/8/2019.  These drawings are acceptable.



Allowable Subject Matter
Regarding Claim 1, Tallaron et al. (US 2010/0247086) discloses a camera module (Fig. 2, 200), the camera module comprising:
a cover (Fig. 2, 202);
a holder (Fig. 2, electrodes 206 and 209) disposed inside the cover;
a solid lens (Fig. 2, 212) and a liquid lens (Fig. 2, 204) disposed inside the holder; and a connection board (Fig. 2, mounting 203 connected to conducting tracks 216a and 213a) supplying current to the liquid lens,
wherein the holder (Fig. 2) comprises a first opening and a second opening formed opposite the first opening in a direction perpendicular to an optical axis (Fig. 2, electrodes 206 and 209 have an opening on top and bottom), 
wherein the liquid lens is disposed in the first opening and the second opening (Fig. 2, electrodes 206 and 209 have an opening on top and bottom), and
Tallaron does not specifically disclose wherein a guide portion is formed on a region of the cover, which faces the connection board, so as to protrude from an inner side surface of the cover toward the connection board.
Additionally, neither Tseng et al. (US 8,054,369), Tseng et al. (US 2010/0123814), Craen et al. (US 2008/0013187), Kang et al. (US 2012/0236248), nor the prior art of record, remedy the deficiency of Tallaron.
Regarding Claim 7, Tallaron et al. (US 2010/0247086) discloses a camera module (Fig. 2, 200), comprising:
a holder (Fig. 2, electrodes 206 and 209);

Tallaron does not specifically disclose wherein the base comprises a first protruding portion and a second protruding portion that protrude toward two opposite sides of the connection board, and wherein the first protruding portion and the second protruding portion respectively comprise a first hook and a second hook that protrude toward each other.
Additionally, neither Tseng et al. (US 8,054,369), Tseng et al. (US 2010/0123814), Craen et al. (US 2008/0013187), Kang et al. (US 2012/0236248), nor the prior art of record, remedy the deficiency of Tallaron.
Claims 1-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a method comprising “wherein a guide portion is formed on a region of the cover, which faces the connection board, so as to protrude from an inner side surface of the cover toward the connection board”, along with other claim limitations. Claims 2-6, 11-14, and 20 are allowable due to pendency on independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872